



exhibit102hostessbran_image1.jpg [exhibit102hostessbran_image1.jpg]
Hostess Brands Incentive Compensation Plan


Introduction
The Hostess Brands (the “Company”) Incentive Compensation Plan (the “Plan”)
provides the opportunity for compensation (the “Incentive Compensation”) in
addition to base salary to designated employees. The Plan is designed to
motivate eligible employees to grow the business through increased sales,
profitability and valuable contribution within their area of expertise. While
employees play many different roles within the Company, the Company will only be
successful if all employees are focused on achieving common goals, strive
individually for functional excellence in their assigned roles and contribute to
organizational excellence as a team. Eligible employees will receive Incentive
Compensation if the Company achieves certain designated results (the
“Metric(s)”). Those Metrics will be defined and approved annually by the Board
of Directors and the Compensation Committee.


Administration
•
The Plan Year begins on January 1st and ends on December 31st. The calculation
will be based on the employee’s Incentive Compensation (Incentive Comp) level
and current salary. Eligible employees, as defined below, are assigned an
Incentive Comp level (percentage of base salary) based on their position or
specified in their offer letter. So, for example, if a person’s salary is
$100,000, paid in equal increments over a year, that person had a 20% Incentive
Comp level and the Metric(s) set were attained at 100%, that person’s incentive
would be 20% x $100,000 or $20,000.

•
Plan metrics will measure (i) Net Revenue (ii) EBITDA achievement and (iii)
Strategic Team goals weighted as follows:



o
40% - EBITDA

o
40% - Net Revenue

o
20% - Strategic Team Goals (or individual as applicable)



•
Attainment of not less than 93% of the Company’s Annual Operating Plan
established EBITDA must be achieved in order to establish the Plan pool for
Incentive Comp payments under each Metric to occur. If achieved, funding for
each Metric is independent and will be calculated based on the weighting noted
above.



•
Net Revenue will be paid based on attainment of the Net Revenue goal set for the
bonus year at the same payment percentage schedule as set out in the table of %
of EBITDA achieved to fund the Plan Pool. So, for example, if 98% of the Net
Revenue Metric is achieved, 80% of the Net Revenue Metric will be paid.



•
Strategic Team Goals will be based on actual performance on budgeted financial
goals, such as revenue growth, cost control, case or dollar volume, etc.






--------------------------------------------------------------------------------




o
Payout percentage, on Strategic Team Goals, would range from 0% to 100% based on
the proportion of goals achieved. So, for example, if three out of four team
goals were achieved, team component for that group would fund at 75% of target.

o
Minimum of three goals and a maximum of 5 goals are set by the functional
Manager near the start of the year.



•
Overall Manager discretion:

o
Working with the available Plan pool of funds and within the established
guidelines, Managers will be able to differentiate final award payouts by
performance as to Strategic Team Goals. Any and all Incentive Comp payout
remains subject to overall Manager and Company discretion related to the overall
individual and functional team performance.



•
The Plan Pool will fund on the following schedule:



% of EBITDA Achieved
% Plan Pool Will Fund
Below 93%
0%
93%
30%
94%
40%
95%
50%
96%
60%
97%
70%
98%
80%
99%
90%
100%
100%
-
-
105%
150%
 
 
 
 



Plan will fund incrementally at the rate 10% for every 1% of EBITDA achieved
over 100%, up to a total payout of 200% Performance against plan.


Incentive Compensation Calculation
Below is an example of how a potential Incentive Comp payment would be
calculated:


Eligible employee $100,000 annual salary with a 20% Incentive Comp level, and
the Company attains 100% of AOP EBITDA, 98% of AOP Net Rev and achievement of
established Strategic Team Goals.


Element
Weighting
Performance % of Plan
Funding % of Metric
Amount
Description
EBITDA
40%
100%
100%
$8,000
$20,000 Incentive Comp potential x 40% EBITDA performance paid at 100%
Net Revenue
40%
98%
80%
$6,400
$20,000 Incentive Comp potential x 40% Net Revenue performance paid at 80%
Strategic Team Goals
Case Volume – Met (1/3)
Trade Spend +/- 2% - Met (1/3)
Snack Cake AOP – Not Met (1/3)
20%
100%
(33.3% for each met metric)
100%
$4,000
$20,000 Incentive Comp potential x 20% for three out of three metrics achieved
Total Incentive Comp Achieved
 
 
 
$18,400
 








--------------------------------------------------------------------------------










Eligibility
For purposes of the Plan, “eligible” employees are designated as full time (40
hours or more), exempt (salaried) and is in a position that has been designated
as eligible for Incentive Comp.


Designated employees are eligible to participate in the Plan if they meet the
following criteria:
•
Employees who commence employment or are promoted to an eligible position prior
to October 1st of a Plan Year will receive a pro-rated Incentive Comp based upon
their service date. As such, actual salary for the period of employment, while
in an Incentive Comp eligible position, paid during the Plan Year to the
employee will be the base salary used for Incentive Compensation calculation
purposes. Thus, a person who has been hired at an annual salary of $100,000 on
September 30 and was paid $25,000 as salary (1/4 of annual salary for working
1/4 of the year) during the short year and had a 20% incentive level and having
attained 100% of Target(s) would be paid an Incentive Compensation payment of
$25,000 x 20% = $5,000 for the short year. Employees hired on or after October 1
of a Plan Year will not be eligible for an Incentive Compensation for that year.



•
An Employee must be an active employee of the Company and on the payroll as of
the date on which the applicable Incentive Compensation is paid.



•
As consideration for being eligible for receipt of Incentive Compensation in any
Plan Year, an Employee must have executed and delivered to the Company a
mutually agreed form of Confidentiality Agreement and any other agreement
requested by the Company in connection with such Employee’s employment.



Eligible Income
•
Any sums paid to an eligible employee that are other than base salary payments
will not be included in Incentive Compensation payment calculation.



•
The Incentive Compensation payment will be pro-rated for any approved unpaid
leave of absence lasting 4 consecutive weeks or more, to the extent permitted by
law.



•
If during a Plan Year, an Employee becomes Incentive Comp eligible before
October 1st of a Plan Year, or changes from Incentive Comp eligible to
non-Incentive Comp eligible after June 30th of a Plan Year, the amount of any
the Incentive Compensation payable to such employee will be pro-rated for the
time in the eligible position.



Payment of Incentive Compensation under the Plan
Incentive Compensation will be paid, if at all, after completion of the audit by
the Company’s independent auditor of the annual financial statements for the
applicable Plan Year, which the Company anticipates, but cannot ensure, will be
around the middle of March of the successive year.


Amendment and Termination of the Plan
The Company reserves the right to amend, modify, suspend or terminate this Plan
in whole or in part at any time without advance notice to or prior approval of
the Plan participants. Eligibility for participation in the Plan in one year
does not confer upon any participant eligibility to participate in any
subsequent year.





--------------------------------------------------------------------------------






Additional Information
Incentive Compensation payments will not be treated as compensation for purposes
of any of the Company’s employee benefit plans or programs, unless otherwise
provided in such employee benefit plan or program.


Participation in the Plan is not a guarantee of any particular level of
compensation or of continued employment for any period. Nothing in the Plan
interferes with the Company’s right to terminate an employee’s employment for
any reason or no reason at any time.


The Company will withhold from any payments under the Plan an amount to satisfy
applicable federal, state and local tax withholding requirements. Payments under
the Plan are intended to be exempt from or comply with Section 409A of the
Internal Revenue Code. However, the Company shall not be liable for any taxes,
penalties, interest or other expenses that may be incurred by a participant on
account of non-compliance with Section 409A of the Code.


The Plan will be construed, administered and governed in all respect in
accordance with the laws of the State of Delaware, without reference to
principles of conflicts of laws.





